
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 271 and 272
        [EPA-R06-RCRA-2012-0411; FRL-9694-6]
        Louisiana: Final Authorization of State-Initiated Changes and Incorporation by Reference of State Hazardous Waste Management Program
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          During a review of Louisiana's regulations, EPA identified a variety of State-initiated changes to Louisiana's hazardous waste program under the Resource Conservation and Recovery Act, as amended (RCRA), for which the State had not previously sought authorization. EPA proposes to authorize the State for the program changes. In addition, EPA proposes to codify in the regulations entitled “Approved State Hazardous Waste Management Programs”, Louisiana's authorized hazardous waste program. The EPA will incorporate by reference into the Code of Federal Regulations (CFR) those provisions of the State regulations that are authorized and that EPA will enforce under RCRA.
        
        
          DATES:
          Send written comments by August 13, 2012.
        
        
          ADDRESSES:

          Send written comments to Alima Patterson, Region 6, Regional Authorization Coordinator, or Julia Banks, Codification Coordinator (6PD-O), Multimedia Planning and Permitting Division at the address shown below. You can examine copies of the materials that form the basis for this authorization and incorporation by reference during normal business hours at the following location: EPA Region 6, 1445 Ross Avenue, Dallas, Texas 75202-2733, phone number (214) 665-6533 or (214) 665-8178. You may also submit comments electronically or through hand delivery/courier; please follow the detailed instructions in the ADDRESSES section of the direct final rule which is located in the Rules section of this Federal Register.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Alima Patterson or Julia Banks at (214) 665-8533 or (214) 665-8178.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the “Rules and Regulations” section of this Federal Register, the EPA is authorizing the changes to the Louisiana program, and codifying and incorporating by reference the State's hazardous waste program as a direct final rule. The EPA did not make a proposal prior to the direct final rule because we believe these actions are not controversial and do not expect comments that oppose them. We have explained the reasons for this authorization and incorporation by reference in the preamble to the direct final rule. Unless we get written comments which oppose this authorization and incorporation by reference during the comment period, the direct final rule will become effective on the date it establishes, and we will not take further action on this proposal. If we get comments that oppose these actions, we will withdraw the direct final rule and it will not take effect. We will then respond to public comments in a later final rule based on this proposal. You may not have another opportunity for comment. If you want to comment on this action, you must do so at this time. For additional information, please see the immediate final rule published in the “Rules and Regulations” section of this Federal Register.
        
          Authority: 
           This action is issued under the authority of sections 2002(a), 3006, and 7004(b) of the Solid Waste Disposal Act, as amended, 42 U.S.C. 6912(a), 6926, and 6974(b).
        
        
          Dated: June 15, 2012.
          Samuel Coleman,
          Acting Regional Administrator, EPA Region 6.
        
      
      [FR Doc. 2012-16827 Filed 7-12-12; 8:45 am]
      BILLING CODE 6560-50-P
    
  